SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2012 (Report No. 1) Commission File Number: 0-27466 NICE-SYSTEMS LTD. (Translation of Registrant's Name into English) 8 Hapnina Street, P.O. Box 690, Ra'anana, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: NICE Integrates Interaction Management and Fizzback Solutions to Enhance Customer Experience, Dated March 20, 2012 Press Release: NICE Selected for Cisco’s SolutionsPlus Program, Dated March 22, 2012 Press Release: NICE Systems Highlights Integrated Product Portfolio to Address Security, Safety and Operational Risks at ISC West, Dated March 26, 2012 Press Release: NICE Actimize Selected as Winner in “Advanced Technology” Category in Celent’s 2012 Anti-Money Laundering and Fraud Vendor Review, Dated March 27, 2012 Press Release: NICE Solutions Improve Performance at U.S. Customs and Border Protection’s Air and Marine Operations Center , Dated March 28, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. NICE-SYSTEMS LTD. By: /s/Yechiam Cohen Name: Yechiam Cohen Title: General Counsel Dated: April 3, 2012 EXHIBIT INDEX Press Release: NICE Integrates Interaction Management and Fizzback Solutions to Enhance Customer Experience, Dated March 20, 2012 Press Release: NICE Selected for Cisco’s SolutionsPlus Program, Dated March 22, 2012 Press Release: NICE Systems Highlights Integrated Product Portfolio to Address Security, Safety and Operational Risks at ISC West, Dated March 26, 2012 Press Release: NICE Actimize Selected as Winner in “Advanced Technology” Category in Celent’s 2012 Anti-Money Laundering and Fraud Vendor Review, Dated March 27, 2012 Press Release: NICE Solutions Improve Performance at U.S. Customs and Border Protection’s Air and Marine Operations Center , Dated March 28, 2012
